 

Case 4:21-cr-00103-SMR-HCA Document 141 Filed 07/21/21 Page1of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

forthe Received
U.S. Marshals Service
Southern District of lowa

12:59 pm, Jul 20 2021

Southern District of lowa

United States of America

Vv. )

) Case No. 4:21-CR-103
)
DERRICK FLEMING )
)
a oo )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) DERRICK FLEMING ;
who is accused of an offense or violation based on the following document filed with the court:

 

 

Indictment 1 Superseding Indictment 1 Information O Superseding Information © Complaint
1 Probation Violation Petition Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

Ct. 1: Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 841(b)(1)(C), and 846

WARRANT ISSUED

 
 
 

\
[Ons S. COURTER, Clerk

BYE Ae seu Maak:

 

 

 

 

Date: | 07/20/2021
: 7 DEPUTY CLERK
City and state: Des Moines, Iowa - Helen C. Adams, Chief U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) _, and the person was arrested on (date) 7 J ee / 2 /

at (city and state) OS (NO } VCS , +4 —,
Date: 7/ el el ( _

 
   

   

Fresting offiger’s signature

DAN y wit BI TF

 

Printed name and title

 

 
